Title: To Alexander Hamilton from John Rutledge, Junior, 17 July 1800
From: Rutledge, John, Jr.
To: Hamilton, Alexander



New Port [Rhode Island] July 17th. 1800.
Dear General

The result of a very industrious enquiry I have made here respecting the presidential election is, that ’tis quite problematical how it will issue in this State. I find the people in general very much devoted to Mr Adams, from the mere circumstance I believe of his being an eastern man, & at the same time jealous & suspicious of you in the extreme; saying you possess an influence in the middle & southern States which is to be used to produce in them a plurality of suffrages for Genl Pinckney—that your opposition to Mr A has its source in private pique—if you had been appointed Commander in chief on the death of Genl W you would have continued one of Mr A’s partizans—that by your contrivance the federalists lost the election at N York—that you are endeavouring to give success to Genl P.’s election because he will administer the government under your direction—with a great deal more nonsense of this kind, & which is too absurd to obtain credit but among the jealous & suspicious little people of this little State. I have endeavoured to remove these impressions from the minds of gentlemen I have conversed with: to impress them with a conviction of the necessity of dismissing all local prejudices & personal predilections in the present Crisis, & by an honest & honorable cooperation of the federalists in the eastern States supporting Genl P equally with Mr A, & trusting to fortune for the result of this homogeneous vote. ’Tis impossible to ascertain the effect of my advice, for you know I have to do with Gentlemen who are so prudent as never to give direct answers or positive assurances. As soon as it was known at Providence I had arrived here Mr Jno Brown sent me a pressing invitation to visit him immediately, & said he wished to communicate with me on the subject of the election. In consequence of my informing him I could not go to Providence with any kind of convenience till Mrs R who ⟨had⟩ the hourly expectation of being confined was so, the old Gentleman cam⟨e d⟩own yesterday & had an hours conversation with me. He desired me to declare ⟨for⟩ the information of his friends, he said, whether I really thought Mr A would have the Votes of So Carolina. I told him I had on my return there fulfilled the promise I made at the Caucus held at Philada., & used every exertion within my power to induce the federalists to suport Mr A equally with Genl P—that our election of a Legislature would not take place before October & ’twas impossible to say with any kind of certainty what wd be the result of an election so distant—that I believed however if it should be a fortunate one Mr A & Genl P would be voted for together, & it was also to be hoped, from the great affection borne to Genl P by People of all descriptions in his own State, that even in the event of having an antifederal Legislature he wd be voted for. Brown asked if the federal electors in No Carolina would vote for Mr A; I told him it might be depended upon. He seemed pleased with this information—said we might rely upon P’s getting all the votes in this State—that Govr Fenner & Senator Foster were hostilely disposed towards him, but that they were trimmers, & the People knowing that if the Governor was elected an Elector he wd vote for Mr A & Mr Jefferson, they would not elect him one. Mr Champlin holds the same language, & tells me this State will certainly vote for both the federal Candidates: His Uncle (Mr Geo Champlin) who is an influential character, & was an Elector at the two last Elections, is disposed to support them equally. In a conversation I had with him on the subject he seemed much displeased by some speeches which are said here to have been made by you in your late Tour, & said he thought if any thing wd justify Mr A’s friends for giving the go by to Genl ⟨P. it⟩ wd be knowing of the Plot you had contrived for excluding Mr A. ⟨I told⟩ him there were doubtless conflicting partialities conceived towards that Gentleman by their respective friends, but I supposed the electoral Colleges would disregard all local & private considerations—support principles in prefference to Men, & that the federal Electors would vote for those of the Candidates who would, most probably, administer the government in an honest, sensible, and systematic manner. I saw lately an intelligent man from Massachusetts who seemed quite au faite of the politics of that State, & who told me Mr A and Genl P wd certainly be voted for together. I find they are there split into three parties—the antifederal which will support Jefferson exclusively—the middlesex which is composed by lukewarm feds & Mr A’s private friends, & the Essex party which proceeds upon true federal principles, availing itself of the two chances of getting a federal President, & will support equally the two Candidates. The Essex party I learn is very powerful, & likely to give the Ton. Messrs Dexter, Otis, Cushing & Gerry will, I understand, make vigorous efforts to have P omitted in the federal Ticket, to give Mr A. a chance of being returned before him; but I am confidently assured they will be outwitted by the Governor, Messrs. Ames, Sedgwick, Cabot, Goodhue & their friends. The President it is said has commenced a hot canvas for himself, &, by his civility & condescension, is endeavouring to be supported with Mr Jefferson by the Jacobins: But his Countrymen are too cunning I suspect to be duped by him—his project will turn out like the story of setting a Thief to catch a Thief, &c. The yankey Jacobins have too much cunning to be seduced into any combination which will jeopardize the election of Mr Jefferson. The boston Papers are filled with electioneering addresses & Squibs & it appears by them that Mr A’s friends are attacking Mr Ames with great acrimony as the reputed author of some essays in which the propriety & expediency of supporting Genl P are much insisted on. I enclose two Strips from a Boston paper received by this days mail, & from their contents you will see the Adamites are omitting no pains to inflame & mislead public opinion respecting Genl P. Your plan for prevailing on the maryland Electors to discard Mr A from their Tickets will not, I suspect, be practicable. I know Mr Carrols influence is great, but I do not believe it will be so operative in the present case as you seem’d to imagine. I know that Mr Stoddert, Mr Craick, & Judge Chase are personally attached to Mr A, & I also know that Genl Smith & Mr Dent (altho Democrats) wd support him under the hope of excluding Genl P. I believe for these reasons, & many others which I cannot bring within the compass of an epistolary communication, that your project cannot be executed in Maryland—but I believe it may, without any kind of difficulty, in Delaware or Pensylvania. In the last conversation I had with Mr Bayard he told me if it should be found advisable to omit Mr A in the Tickets of Delaware he could have it done, & I believe he wd, upon receiving the information you gave me relative to Mr. McHenry’s going out of Office. The Governor (Basset) is all powerful in Delaware, & he is very much influenced by his Son in Law Bayard. I take the liberty of enclosing you a letter I recd from Mr Bayard shortly before leaving Charleston that you may be correctly informed how Mr A stands in Delaware. Mr Ross the Senator of Pensylvania I know regards the re-election of Mr A as an event which will disjoint the federal party and the election of a gentleman with Genl P’s firmness & decision of Character as the only thing which can in the existing Crisis work out our political salvation. Ross is all powerful with our party in Pennsylvania—you may confide in him & depend upon him. As I have been very precise in my narration of the information collected here, & mentioned the names as well as the projects of Mr A’s partizans I request, my dear General, this communication may be deemed private & designed for your Eye exclusively. When you are sufficiently at leisure to favor me with a few lines I will be greatly obliged by your informing me what are our prospects in Jersey. Our friends in Carolina are desirous of knowing from me what will probably be the state of the Jersey vote, & tis a subject on which I have no information, & I cannot obtain any here. Will the New York vote be democratic in toto? I have heard so ever since the late Election, but here they say ’tis possible Genl P may have some of the New York votes. Mrs Rutledge desires me to present you with her respectful regards, & we unite in praying you will proffer the homage of our esteem to Mrs Hamilton. That god may long continue to preserve in perfect health of mind & body a life so inestimable as yours is to our Country, is the sincere, & fervent wish, & hope, of dr General
Yr much obliged & humble Servant

Jno Rutledge, Junr.
